Exhibit 10.15

Loan Agreement1 Modifications Term Sheet2

Set forth below are the revised terms (the “Term Sheet”) of the Loan Agreement
the members of the ad hoc committee of lenders party to the Loan Agreement (the
“Lenders”) have indicated they will require in order to support and consent to
the proposed restructuring of Primus Telecommunications Group, Incorporated
(“Parent” or the “Company”), Primus Telecommunications Holding, Inc.
(“Holding”), Primus Telecommunications International, Inc (“PTII”) and Primus
Telecommunications IHC, Inc. (“IHC”).

 

Waiver:    Pursuant to the Joint Plan of Reorganization of Parent, Holding, PTII
and IHC (the “Plan”), the Loan Agreement shall be amended to waive all defaults
arising out of the bankruptcy proceedings (the “Proceedings”) of Parent,
Holding, PTII, IHC and any of their subsidiaries. Guarantors:   

Will remain as Parent, Primus Telecommunications, Inc., PTII, Trescom
International, Inc., Rockwell Communications Corporation, Least Cost Routing,
Inc., Trescom U.S.A., Inc., iPRIMUS USA, Inc., iPRIMUS.com, Inc. and IHC.

 

Parent and the Borrower will provide a representation that (a) there are no
domestic subsidiaries of the Company that are not Guarantors that account for,
in the aggregate, 5% or more of consolidated assets or consolidated revenue of
the Company and (b) there are no Unrestricted Subsidiaries at the date of the
amendment. The Loan Agreement shall be amended to prohibit designation of any
Subsidiaries as Unrestricted Subsidiaries, provided however, that the Company
may designate Subsidiaries as Unrestricted Subsidiaries in connection with
refinancing the Loans in their entirety.

 

 

1

Term Loan Agreement, dated as of February 18, 2005, as amended on March 18, 2005
and February 5, 2007, among Primus Telecommunications Group, Incorporated, as
Parent, Primus Telecommunications Holding, Inc., as Borrower, Lehman Brothers
Inc., as Arranger, and Lehman Commercial Paper Inc., as Syndication Agent and
Administrative Agent. Capitalized terms not defined herein shall have the
meaning ascribed to them pursuant to the Loan Agreement.

2

Intentionally left blank.

 

1



--------------------------------------------------------------------------------

Interest Rate:   

Beginning on the date of substantial consummation of the Plan (the “Effective
Date”), the Interest Rate shall be either (to be selected at the Company’s
option with notification to the Lenders at least 30 days prior to each interest
payment date) (i) LIBOR plus 900 bps with a LIBOR floor of 3% in cash, or (ii)
LIBOR plus 700 bps with a LIBOR floor of 3% in cash plus 400 bps in PIK.

 

Subject to obtaining requisite authority from the Bankruptcy Court3 and until
the Effective Date, the Borrower or a Guarantor will continue to make interest
payments in accordance with the Loan Agreement at the interest rate currently
applicable under the Loan Agreement.

Amortization:    The amortization schedule set forth in Section 2.3 of the Loan
Agreement will be amended as follows:

 

Installment

   Principal Amount March 31, 2009    $250,000 June 30, 2009    $250,000
September 30, 2009    $925,000 December 31, 2009    $925,000 March 31, 2010   
$1,400,000 June 30, 2010    $1,400,000 September 30, 2010    $1,400,000 December
31, 2010    $1,400,000 February 18, 2011    Remaining outstanding
principal balance (including
all capitalized PIK
interest, if any).

 

   Subject to obtaining requisite authority from the Bankruptcy Court4 and until
the Effective Date the Borrower or a Guarantor will continue to make a minimum
payment of $250,000 on each date set forth above in accordance with the terms of
the existing Loan Agreement.

 

 

3

The Lenders’ forbearance during the Proceedings will be conditioned on there
being no objections made with respect to any such relief by the holders of the
(i) Second Lien Debt (as defined herein), (ii) 8% Senior Notes issued by
Holding, or (iii) 5% Exchangeable Senior Notes issued by Holding, or their
respective indenture trustees.

4

The Lenders’ forbearance during the Proceedings will be conditioned on there
being no objections made with respect to any such relief by the holders of the
(i) Second Lien Debt, (ii) 8% Senior Notes issued by Holding, or (iii) 5%
Exchangeable Senior Notes issued by Holding, or their respective indenture
trustees.

 

2



--------------------------------------------------------------------------------

Consent Fee:   None. Administrative Agent:   No later than the Effective Date,
Lehman Commercial Paper Inc. (“LCPI”) shall be replaced as Administrative Agent
with a replacement agent reasonably acceptable to the Company and the Lenders.
Promptly upon the Term Sheet Agreement Date (as defined below), the Company will
negotiate and finalize the terms of a release with LCPI and its affiliates
relating to LCPI’s role as administrative agent, to be effective no later than
the Effective Date, reasonably consistent with similar releases that other
borrowers have provided LCPI and its affiliates in connection with replacing
LCPI as administrative agent, but shall reserve the Company’s and affiliates’
claims relating to hedging transactions (the “Release”). The Release shall be
effective upon the execution of the amendment to the Loan Agreement or such
earlier date as may be agreed by the Company, LCPI and the Lenders. Collateral:
  Same collateral basket as under the Loan Agreement. Account control agreements
for all of Borrower’s and Guarantors’ securities accounts and deposit accounts
(other than (i) deposit accounts and securities accounts holding cash and
investment property in an aggregate amount, for all such accounts taken
together, not exceeding $500,000, and (ii) the BofA Account referenced below)
are to be delivered to the Lenders no later than the Effective Date.
Liens/Security Interest:   First priority liens in all of the Collateral, except
for Permitted Liens. Covenants:  

•        Section 6.2(a) - Limitation on Indebtedness: Delete all debt incurrence
tests in Sections 6.2(a)(i), (ii) and (iii).

 

•        Section 6.2(b) will be modified so that the only debt permitted is (1)
existing and outstanding debt on the Term Sheet Agreement Date, (2) debt
incurred in connection with refinancing the Loans in whole but not in part
(including the current amount of the Loans plus customary and reasonable fees
associated with the refinancing or refinancing of the Loans), (3) an aggregate
of $50 million of Indebtedness pursuant to 6.2(b)(ii) at any time outstanding
(of which approximately $40 million is currently outstanding), (4) intercompany
indebtedness pursuant to 6.2(b)(iii), (5) refinancing indebtedness pursuant to
6.2(b)(iv), (6)

 

3



--------------------------------------------------------------------------------

 

permitted indebtedness (e.g. hedges) pursuant to 6.2(b)(v), (7) additional
guarantees of the Loans pursuant to 6.2(b)(viii), (8) temporary overdrafts
pursuant to 6.2(b)(x), (9) plus an additional unsecured debt basket of up to an
aggregate dollar cap of $7.5 million. No other Indebtedness shall be permitted
to be incurred by the Loan Parties, except for additional debt arising from (1)
the use of PIK and/or (2) acquisitions which would be limited to 2.5 times
annual trailing twelve month (“TTM”) Adjusted EBITDA acquired (as calculated by
the Company and such adjustments shall be subject to agreed upon procedures
performed by the Company’s independent accountants) and as long as such debt is
either (a) subordinated to the Loans and the Second Lien Debt (as defined below)
in right of payment and rights in the Collateral, with maturity after the 91st
day after maturity of the Loans, (b) debt of the acquisition entity that is
non-recourse as to Parent or any Restricted Subsidiary other than the Restricted
Subsidiary incurring the subject Indebtedness; provided, however, that
non-recourse debt issued by any Restricted Subsidiary pursuant to clause (b)
shall not exceed $52.5 million in the aggregate, or (c) additional Second Lien
Debt so long as such Second Lien Debt is subordinated in right of payment to the
Loans, or any combination of (a), (b) and (c) above, and, in each case, the
acquired assets (other than assets of Foreign Subsidiaries) are part of the
Collateral securing the Loans in which the Lenders have a first priority
security interest and with respect to acquisitions involving a Foreign
Subsidiary the Loans would be secured by a pledge of 65% of the stock of such
entity or parent entity; provided further that, in each such case, the purchase
price of any acquisition of assets of a Foreign Subsidiary is funded from
Indebtedness permitted to be incurred pursuant to the debt covenant and, as
necessary, from one or more of the following sources: (i) Parent equity issued
to the seller; (ii) cash from issuance of Parent equity; and (iii) cash acquired
in the acquisition.

 

•        Section 6.2(d) - Limitation on Indebtedness: to be modified such that
all Guarantees, other than Guarantees made by Parent or a Restricted Subsidiary
for the benefit of the Lenders under the Loan Documents, will be counted against
the Limitation on

 

4



--------------------------------------------------------------------------------

 

Indebtedness covenant, and shall only be permitted to the extent of availability
under the Limitation on Indebtedness covenant; provided however, that for such
purposes such Guarantees and the related debt are not both counted.

 

•        Section 6.3(iii) - Restricted Payments Covenant to be modified to make
clear that any voluntary or optional principal payment, or voluntary or optional
redemption, repurchase, defeasance, or other acquisition or retirement for value
of any debt, including but not limited to any of the 14 1/4% Senior Secured
Notes issued by IHC (the “Second Lien Debt”), other than Indebtedness
representing the Loans and Indebtedness pursuant to Section 6.2(b)(ii), will be
a “Restricted Payment”; provided that “Restricted Payments” shall not include
(a) any repayment, repurchase or retirement of any indebtedness in connection
with any refinancing permitted by Section 6.2(b)(iv) (as amended as provided
herein) or (b) any repurchase of Indebtedness with equity proceeds or Asset Sale
proceeds not otherwise required to be applied in prepayment of the Loans. Except
as otherwise set forth in this Term Sheet, the Restricted Payments covenant to
be modified in its entirety to contain only customary restrictions for bank
credit agreements of this type in the current market, and for the avoidance of
doubt, among other items, the modifications shall include, (i) the deletion of
incurrence test and the building basket concept, (ii) the deletions of clauses
(b), (d), (g), (i), (k), (l) and (m) in the second paragraph of Section 6.3 and
(iii) the only catch-all basket shall be a general basket limited to a cap of $1
million.

 

•        Section 6.7 - Limitation on Liens covenant to be modified to delete
incurrence test and expressly prohibit any Liens other than Permitted Liens.

 

•        Section 6.12 - Restriction on Certain Purchases of Indebtedness: to be
modified to preclude Parent, Borrower and each Restricted Subsidiary from
repaying, prepaying or purchasing debt, excluding debt incurred under
6.2(b)(ii); provided that the $1 million Restricted Payments basket may be used
to repay, prepay or purchase other debt including Second Lien Debt if no Default
or Event of Default has occurred or results therefrom and if all scheduled
amortization payments and other payments on the

 

5



--------------------------------------------------------------------------------

 

Loans have been made; provided, further that repurchases of Second Lien Debt and
the Loans can be made in exchange for or out of the cash proceeds (including
cash of any business acquired in exchange for qualified equity interest) from
the sale of qualified equity interests or Asset Sales, to the extent such
proceeds are not required to be used to prepay the Loans pursuant to the
mandatory prepayment provisions. Carve-out in covenant to be deleted.

 

•        Section 6 - Negative Covenants: the following financial covenants to be
added: Minimum Adjusted EBITDA,5 Maximum Debt and Maximum Capex covenants, with
the Minimum Adjusted EBITDA covenant being calculated beginning September 30,
2009 based on the trailing 4 quarters and the Maximum Capex covenant being
calculated annually effective December 31, 2009. For the periods ended
September 30, 2009 and December 31, 2009, calculations will be made using
constant currency rates as follows: Can$ - 0.80; Aust. $ - 0.65; Euro – 1.275
and British Pound – 1.40. Currency rates in effect on December 31, 2009 and
June 30, 2010 will be used for purposes of calculating compliance for quarters
ended during the next succeeding 6 months periods, but such currency rates will
not be used retroactively for any periods prior to such date. Minimum Adjusted
EBITDA shall be $50 million, calculated quarterly based upon the prior four
quarters effective September 30, 2009. Failure to meet the Minimum Adjusted
EBITDA covenant will not be an Event of Default but rather result in a financial
penalty of $250,000 per quarter in incremental amortization plus a 50 basis
point increase in the interest rate during the quarters of non-compliance,
provided however that if the Adjusted EBITDA is below $42 million it will
constitute an Event of Default. The minimum Adjusted EBITDA will be adjusted for
divestitures and acquisitions based upon adjustments calculated by the Company
and such adjustments shall be subject to agreed upon procedures performed by the
Company’s independent accountants. Maximum Debt shall be $270 million plus
additional debt accrued from (1) the use of PIK and/or (2) acquisitions which
would be limited to 2.5 times annual TTM Adjusted EBITDA

 

 

5

Adjusted EBITDA is consistent with the definition used by the Company in past
earnings releases with the addition of reorganization costs, calculated
quarterly based upon the last four quarters.

 

6



--------------------------------------------------------------------------------

 

acquired (as calculated by the Company and such adjustments shall be subject to
agreed upon procedures performed by the Company’s independent accountants) and
as long as such debt is either (a) subordinated to the Loans and the Second Lien
Debt in right of payment and rights in the Collateral, with maturity after the
91st day after maturity of the Loans, (b) debt of the acquisition entity that is
non-recourse as to Parent or any Restricted Subsidiary other than the Restricted
Subsidiary incurring the subject Indebtedness; provided however, that
non-recourse debt issued by any Restricted Subsidiary pursuant to clause (b)
shall not exceed $52.5 million in the aggregate, or (c) additional Second Lien
Debt so long as such Second Lien Debt is subordinated in right of payment to the
Loans, or any combination of (a), (b) and (c) above, and, in each case, the
acquired assets (other than assets of Foreign Subsidiaries) are part of the
Collateral securing the Loans in which the Lenders have a first priority
security interest and with respect to acquisitions involving a Foreign
Subsidiary the Loans would be secured by a pledge of 65% of the stock of such
entity or parent entity; provided further that, in each such case, the purchase
price of any acquisition of assets of a Foreign Subsidiary is funded from
Indebtedness permitted to be incurred pursuant to the debt covenant and, as
necessary, from one or more of the following sources: (i) Parent equity issued
to the seller; (ii) cash from issuance of Parent equity; and (iii) cash acquired
in the acquisition.

 

•        The Maximum Debt covenant will be required to be maintained at all
times as of the Effective Date; provided, that Indebtedness incurred solely to
refinance other Indebtedness shall not be counted in determining compliance with
such covenant as long as such Indebtedness is so applied within a reasonable
period of time after being incurred. Maximum Capex shall be $18 million in 2009
and $23 million in 2010, calculated annually effective December 31, 2009, and
subject to adjustment for divestitures and acquisitions based upon adjustments
calculated by the Company and such adjustments shall be subject to agreed upon
procedures performed by the Company’s independent accountants.

 

•        Section 6.14(c) - Restriction on Deposit Accounts and Securities
Accounts:

carve-out for a specific account

 

7



--------------------------------------------------------------------------------

  

at BofA (the “BofA Account”) that can hold up to $10 million without being
subject to account control agreement reduced to $5 million.

 

•        Section 5.1 - Financial Statements: add delivery of monthly financial
statements to required financial information deliveries, to be provided to any
Lender that requests such monthly information.

Mandatory Prepayments:    Section 2.7 - Mandatory Prepayments: to be revised to
include mandatory prepayments from (1) 25% of proceeds of equity issuance
(including 25% of the cash of any business acquired in exchange for equity), (2)
proceeds from debt incurrence (other than debt permitted under Limitation on
Indebtedness covenant), and (3) 80% of net cash proceeds from any Asset Sale or
insurance recoveries not otherwise reinvested in long-term property or assets of
a nature or type that are used in a business (or in a company having property
and assets of a nature or type, or engaged in a business) similar or related to
the nature or type of the property and assets of, or the business of, the
Borrower and its Restricted Subsidiaries existing on the date of such
reinvestment within 180 days or committed to be reinvested provided that a
certificate signed by a senior officer of the Company shall be delivered within
10 days after the expiration of such 180-day period certifying that such
proceeds have been so reinvested or a binding commitment has been entered into
with respect to such reinvestment. Repurchase of Term Loans; Successors and
Assigns:    Sections 2.13 and 9.6 to be modified to make clear that the Parent
or any of its affiliates may purchase up to $5 million principal amount of the
Loans annually, at less than par, so long as otherwise permitted under the Loan
Agreement without triggering any pro rata provisions, provided that any purchase
in excess of $5 million principal amount on an annual basis is made by way of an
offer made available to all holders of the Loans on a pro rata basis. Any such
Loans purchased shall be immediately cancelled and under no circumstances may
Parent or any of its affiliates vote any rights or obligations with respect to
the Loans. Expenses:    All reasonable out of pocket fees and expenses of the
Lenders’ professionals (legal, financial, etc.). Intercreditor Agreement:   
Modifications to the Indenture governing the Second Lien Debt and the
Intercreditor Agreement to make the Second Lien Debt subordinated in right of
payment to the Loans on terms customary for bank debt and second lien debt in
the current market in addition to being subordinated on rights against the
common Collateral.

 

8



--------------------------------------------------------------------------------

Forbearance Agreement/Amendment of

Loan Agreement

   The parties will sign an agreement to which the definitive final version of
this Term Sheet shall be attached (the date of such agreement being the “Term
Sheet Agreement Date”) and which will provide for the Plan to include the
amendment to the Term Loan on the Effective Date on the terms and conditions
contained in this Term Sheet. Conditions Precedent   

As a condition precedent to closing of the amendment to the Loan Agreement, the
Company shall procure that the following conditions have been satisfied:

 

Execution of the release of LCPI as Administrative Agent, to be effective no
later than the Effective Date and execution and delivery of documentation
appointing the replacement administrative agent;

 

Bringdown of the representations and warranties contained in the Loan Agreement
(other than the representations relating to No Default (3.7) and Solvency
(3.20)). The representations and warranties shall be true and correct in all
material respects on the date of the bring down, as though made on and as of
such date (except to the extent they relate to an earlier date);

 

With respect to the representations and warranties contained in Section 3.8 of
the Loan Agreement, Parent and the Borrower shall represent to the Lenders that
all of the real property owned by Parent or its Restricted Subsidiaries is owned
free and clear of any Liens, other than those Permitted Liens identified on a
schedule to the definitive amendment agreement;

 

With respect to the representations and warranties contained in Section 3.19 of
the Loan Agreement, Parent and the Borrower shall represent to the Lenders that
the Lenders have a perfected first priority security interest in all of the
Collateral other than with respect to the Permitted Liens set forth on a
schedule to the definitive amendment agreement;

 

The definitive amendment agreement will contain schedules listing all of the
account control agreements and related information for all securities accounts
and deposit accounts of the Borrower and the Guarantors, other than the BofA
Account;

 

Delivery of an accounting of the Borrower’s and Guarantors’ intercompany
receivables and payables;

 

9



--------------------------------------------------------------------------------

 

Delivery of account control agreements for all of the Borrower’s and Guarantors’
securities accounts and deposit accounts (other than (i) deposit accounts and
securities accounts holding cash and investment property in an aggregate amount
not exceeding $500,000, and (ii) the BofA Account); and

 

Delivery of a certificate, signed by the chief executive officer of the Company,
confirming that the information provided in the Schedules to the Loan Agreement
(including any Schedules to the amendment) are accurate and complete, and (a)
all the consents, authorizations, licenses and approvals required in the
consummation of the Plan and the execution, delivery and performance by the
Company and the validity against the Company of the amendment and the Loan
Documents have been obtained and remain in full force and effect; or (b) no such
consents, authorizations, licenses and approvals are required.

 

10